      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


In re: Equifax, Inc. Customer               MDL Docket No. 2800
Data Security Breach Litigation             No. 1:17-md-2800-TWT

                                            This document relates to:
                                            CONSUMER ACTIONS

                                            Carson Block v. Equifax, Inc. et al.,
                                            No. 1:17-cv-05341-TWT

    EQUIFAX’S RESPONSE IN OPPOSITION TO PLAINTIFF BLOCK’S
      MOTION TO ESTABLISH A SEPARATE DISCOVERY TRACK

      Defendant Equifax Inc., and seven Equifax employees named individually as
          1
defendants (together, “Equifax”), submit this response in opposition to Plaintiff

Carson Block’s Motion to Establish a Separate Discovery Track (Dkt. No. 451).

Plaintiff Block’s case, like over 400 other member cases in this MDL, arises out of

the data security incident Equifax announced on September 7, 2017. To facilitate

the orderly and efficient handling of the MDL, this Court created two tracks—a

Consumer Track and a Financial Institution Track—for the purposes of

consolidated pretrial proceedings, including the filing of master consolidated

complaints, Equifax’s motions to dismiss those complaints, and—to the extent any

1
  Defendants Mary Hannan, Harold Boutin, Robert Friedrich, Vidya Sagar
Jagadam, Lara Pearson, Shea Giesler, and Cliff Barbier.

                                        1
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 2 of 15




claims survive Equifax’s dispositive motions—consolidated discovery. Grouping

of similar discrete actions for purposes of pretrial proceedings is a vital tool in

Section 1407 multidistrict litigation, “a breed of complex litigation where the

whole is bigger than the sum of its parts.” In re Phenylpropanolamine (PPA)

Prod. Liab. Litig., 460 F.3d 1217, 1232 (9th Cir. 2006).

      Plaintiff Block, however, seeks special treatment of his individual case—

during the pendency of consolidated pretrial proceedings in this MDL—by

requesting that the Court establish a “Carson Block Discovery Track.” According

to Plaintiff Block, a separate track is necessary because his complaint names, in

addition to Equifax Inc., a handful of current and former Equifax employees as

defendants. But Plaintiff Block’s request for individualized treatment of his case at

this early juncture, and his argument that he will be prejudiced if not allowed to

pursue his own discovery, reflect a fundamental misunderstanding of the purposes

of consolidated pretrial proceedings under Section 1407. Indeed, granting the

individualized relief Plaintiff Block seeks would instead prejudice the hundreds of

other member cases by hampering the Court’s ability to efficiently oversee these

consolidated pretrial proceedings for the benefit of the MDL as a whole. And

regardless, Plaintiff Block fails to show why his case necessitates any

individualized discovery that would not otherwise be taken by lead Consumer


                                         2
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 3 of 15




Plaintiffs during consolidated discovery.    The Court should, therefore, deny

Plaintiff Block’s motion.

                                BACKGROUND

      Plaintiff Block filed his lawsuit in the United States District Court for the

Northern District of California on September 15, 2017, asserting claims for

negligence and violation of California’s Unfair Competition Law, Cal. Bus. &

Prof. Code §§ 17200 et seq., premised on Equifax’s alleged failure to protect his

personal identifying information and to timely disclose the data security incident.

On December 6, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

created this MDL proceeding to “serve the convenience of the parties and

witnesses and promote the just and efficient conduct” of the nationwide litigation

arising out of the Equifax data security incident. Dkt. No. 1 at 2. Two days later,

the JPML determined that Plaintiff Block’s case “involve[s] questions of fact that

are common to the actions” pending in this MDL, and issued a condition transfer

order (“CTO”) with respect to his case. Dkt. No. 46. Plaintiff Block did not move

to vacate the CTO, and his case was transferred to this MDL on December 18,

2017. Id.

      After the JPML created the MDL, this Court began its efforts to efficiently

manage the proceedings, including (i) staying all member cases transferred to this



                                        3
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 4 of 15




Court (CMO-1); (ii) establishing the separate Consumer and Financial Institution

Tracks (CMO-2); (iii) providing that master consolidated complaints be filed in

each track, and setting out a briefing schedule for Equifax’s motions to dismiss

those complaints (CMO-3); (iv) appointing leadership counsel to act on behalf of

all plaintiffs (Dkt. No. 232); and (v) approving a discovery protocol to govern all

consolidated discovery in these proceedings (CMO-4). In accordance with the

Court’s case management orders, lead Plaintiffs in the Consumer Track filed their

master consolidated complaint on May 14, 2018. Dkt. No. 374.

      Counsel for Plaintiff Block did not seek appointment as leadership counsel,

nor did Plaintiff Block file any objection to the case management orders put in

place by the Court. Indeed, it was not until June 20, 2018, over a month after the

filing of the Consumer Plaintiffs’ master consolidated complaint, that Plaintiff

Block raised any concern regarding the structure the Court ordered to efficiently

manage this MDL. Then, on August 12, 2018, Plaintiff Block filed this motion

seeking to undo the case management orders already entered by this Court, and to

get individualized treatment in the form of a discrete “discovery track” specific to

his case.




                                         4
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 5 of 15




                                  ARGUMENT

      The Court should deny Plaintiff Block’s motion because it seeks

individualized, case-specific relief that is inconsistent with the case management

orders governing this MDL proceeding and the purposes of Section 1407 litigation.

Furthermore, a “Carson Block”-specific discovery track would be unnecessary

because his claims are covered by the Consumer Plaintiffs’ master consolidated

complaint, and therefore any discovery relevant to his claims will be carried out by

the lead Consumer Plaintiffs in consolidated discovery proceedings.

I.    PLAINTIFF BLOCK’S REQUEST FOR INDIVIDUALIZED
      TREATMENT IS INCONSISTENT WITH THE COURT’S
      EFFICIENT MANAGEMENT OF THIS MDL.
      Plaintiff Block’s motion demonstrates a fundamental misunderstanding of

the purposes of Section 1407 litigation. Section 1407 provides for “coordinated or

consolidated pretrial proceedings” among cases that “involv[e] one or more

common questions of fact.” 28 U.S.C. § 1407. Here, Plaintiff Block cannot

dispute that his case involves the same factual and legal issues as the hundreds of

other cases pending in this MDL; indeed, he did not object to the JPML’s transfer

of his case. And once cases sharing common issues are consolidated in a Section

1407 proceeding, the MDL judge is granted “broad discretion to administer the

proceeding as a whole, which necessarily includes keeping the parts in line.” In re



                                         5
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 6 of 15




Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d at 1232.

      This Court exercised that broad discretion by assigning the hundreds of

member cases to two separate tracks, and providing that the master consolidated

complaints filed in each track would “supersede all earlier filed individual

complaints,” including Plaintiff Block’s.       CMO-3 at 2 (emphasis added).

Moreover, the Court “suspended without date” Equifax’s time to answer or

otherwise respond to any earlier filed individual complaints, see id., and

administratively closed all the individual cases, CMO-2 at 4. This procedure of

employing a master consolidated complaint to supersede individual complaints for

purposes of pretrial proceedings is common in large MDLs like this one. See

Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 904 n.3 (2015) (recognizing the use

of “master complaint[s] . . . which supersede prior individual pleadings,” and that

“the transferee court may treat the master pleadings as merging the discrete actions

for the duration of the MDL pretrial proceedings.”); In re Dollar Gen. Corp. Motor

Oil Mktg. & Sales Practices Litig., No. 16-02709-MD-W-GAF, 2017 WL

3863866, at *4 (W.D. Mo. Aug. 3, 2017) (master complaint superseded previously-

filed individual complaints in MDL). Indeed, courts routinely reject attempts to

revive earlier-filed individual complaints after a master consolidated complaint has

been filed. See, e.g., In re Refrigerant Compressors Antitrust Litig., 731 F.3d 586,


                                         6
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 7 of 15




591 (6th Cir. 2013) (holding consolidated complaint superseded plaintiffs’

individual complaints); In re Katrina Canal Breaches Litig., 309 F. App’x 836,

838–39 (5th Cir. 2009) (per curiam) (same); In re Ford Motor Co. Speed Control

Deactivation Switch Prods. Liab. Litig., 664 F. Supp. 2d 752, 768–70 (E.D. Mich.

2009) (same). Thus, Plaintiff’s earlier filed individual complaint, which—like

hundreds of other individual complaints—was superseded by the Consumer

Plaintiffs’ master consolidated complaint, provides no basis for separate discovery

during these pretrial proceedings.

       Granting Plaintiff Block’s request would also prejudice this MDL

proceeding as a whole to the detriment of thousands of other plaintiffs, including

those who—like Plaintiff Block—are not named in the Consumer Plaintiffs’

master consolidated complaint.       This Court appointed leadership counsel to

represent all consumer plaintiffs in the MDL with respect to “[d]irecting and

manag[ing] pretrial proceedings,” including specifically “the conduct of all types

of discovery proceedings,” (Dkt. No. 232 at 7), and allowing an individual plaintiff

to pursue a competing discovery track would thwart leadership counsel’s ability to

adhere to that directive. At a minimum, establishing a Carson Block-specific

discovery track would unduly complicate these proceedings, and undermine the

efficiencies at the heart of Section 1407, by expanding discovery—including


                                         7
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 8 of 15




additional depositions and written requests—and adding even more attorneys to the

ranks for purposes of scheduling and meet-and-confer efforts. This would entail

significant additional time, costs, and efforts at the expense of efficiently

completing discovery on common issues, a core reason for which this MDL was

created. Finally, giving individualized treatment to Plaintiff Block could open the

door to thousands of other individual plaintiffs also seeking individualized

treatment based on alleged differences between their claims and those in the

Consumer Plaintiffs’ master consolidated complaint, a result that would defeat the

very purpose of this MDL proceeding.

      Thus, “[a] multidistrict proceeding is not the appropriate mechanism for the

conduct of case-specific discovery” because, “[b]y definition, that discovery is not

of general interest to the parties in all of the individual cases which comprise the

MDL.” In re Factor VIII or IX Concentrate Blood Prod. Litig., 169 F.R.D. 632,

638 (N.D. Ill. 1996). Such discovery is therefore typically allowed to proceed (if

at all) only after the completion of discovery on common issues in an MDL, or

otherwise after a case is remanded to the transferor court. See, e.g., In re Welding

Fume Prods. Liab. Litig., No. 1:03-CV-17000, 2010 WL 7699456, at *18 (N.D.

Ohio June 4, 2010) (explaining that parties in an MDL “do not normally engage in

case-specific discovery until a case is set for trial”); see also In re Bard IVC Filters


                                           8
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 9 of 15




Prods. Liab. Litig., No. MDL 15-02641-PHX-DGC, 2018 WL 4279834, at *5 (D.

Ariz. Sept. 7, 2018) (remanding cases to transferor courts for trial and explaining

case-specific discovery should be completed upon remand). Accordingly, even if

Plaintiff Block’s case involved any truly unique discovery issues that are not

addressed in the course of MDL proceedings (it does not) and his claims are not

terminated by dismissal or otherwise in this Court, those case-specific issues could

be appropriately handled upon remand to the transferor court. See 28 U.S.C. §

1407 (providing that any case not terminated during consolidated pretrial

proceedings “shall be remanded by the panel at or before the conclusion of such
                                                                         2
pretrial proceedings to the district from which it was transferred.”).

      In sum, permitting specialized treatment of Plaintiff Block—whose

complaint has been superseded by the Consumer Plaintiffs’ master consolidated

complaint—is plainly at odds with this Court’s prior orders and the purposes of

MDL litigation.




2
  The cases cited by Plaintiff Block merely recognize a MDL court’s broad
discretion to manage MDL proceedings as it sees fit, a point Equifax does not
dispute. But he cites no cases to support his argument that any MDL plaintiff
whose case deviates in any respect from a master consolidated complaint has a
right to conduct individualized discovery on those distinct issues during the
pendency of consolidated pretrial proceedings.

                                          9
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 10 of 15




II.   A CARSON BLOCK-SPECIFIC DISCOVERY TRACK IS ALSO
      UNNECESSARY BECAUSE HIS CLAIMS ARE ENCOMPASSED IN
      THE MASTER CONSOLIDATED COMPLAINT.
      Even if the relief sought by Plaintiff Block was not precluded by this Court’s

case management orders and Section 1407, the claims in his individual complaint

are encompassed entirely by the Consumer Plaintiffs’ master consolidated

complaint.   The master consolidated complaint, like Plaintiff Block’s, asserts

claims against Equifax for common-law negligence and violations of California’s

Unfair Competition Law premised on Equifax’s alleged failure to protect the

Consumer Plaintiffs’ personal information and to timely notify them of the data

security incident. See Consumer Compl., Dkt. No. 374 ¶¶ 333–47, 495–504.

Indeed, Plaintiff Block is a member of the putative Consumer Class as defined by

the master consolidated complaint. See id. at 152 (defining class as “all natural

persons residing in the United States” who allege their personal identifying

information was compromised in the data security incident).

      Accordingly, consolidated discovery in the Consumer Track will satisfy all

of Plaintiff Block’s discovery needs, making a separate discovery track

unnecessary. And while Plaintiff Block’s motion is premised on the fact that his

complaint purports to assert claims against certain current and former Equifax

employees, those individuals are defendants in name only.         Plaintiff Block’s



                                        10
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 11 of 15




complaint contains no factual allegations explaining how any of those individuals

caused or contributed to the data security incident or his alleged injuries; rather, the

only allegations in his complaint about those individuals consist of general

descriptions of their positions and job responsibilities at Equifax.        See Block

Compl. ¶¶ 10–20.        Plaintiff Block’s suggestion that these bare allegations

somehow make his claims unique—so unique as to necessitate an entirely separate

discovery track during the course of consolidated pretrial proceedings—cannot be

taken seriously.

In fact, the Court already denied a similar request at the February 22, 2018 status

hearing by a group of plaintiffs who requested a separate discovery track because

they asserted contractual claims against Equifax. Status Conf. Tr. 14:20–23, Feb.

22, 2018, Dkt. No. 98.        The Court rejected the plaintiffs’ suggestion that

“discovery and everything will be different” for the contract claims, instead finding

“sufficient overlap with the other consumer cases [such] that a separate track is not

required.” Id. at 18:5–9. The same result obtains here.

      And even if Plaintiff Block had alleged more about the individual defendants

named in his case, a separate discovery track would still be unnecessary because

consolidated discovery proceedings will likely produce all of the relevant

information. Although the Consumer Plaintiffs’ master consolidated complaint


                                          11
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 12 of 15




does not name any Equifax personnel as individual defendants, it is well-settled

that “[a] corporation is . . . a legal fiction that cannot act at all except through its

employees and agents.” Black v. Bank of Am., 35 Cal. Rptr. 2d 725, 728 (Ct. App.

1994); see also Eckles v. Atlanta Tech. Grp., 485 S.E.2d 22, 24–25 (Ga. 1997)

(“As an artificial person, a corporation ‘can act, and does act, alone through [its]

agents . . . . [I]t can deal with the world in no other way.’” (citation omitted)). And

nine of the eleven defendants named in Plaintiff Block’s case have been

specifically identified to the Consumer Plaintiffs as custodians likely to have

information relevant to this litigation.       Thus, in the consolidated discovery

contemplated by this Court’s case management orders, the lead Consumer

Plaintiffs will necessarily be seeking information about current and former Equifax

personnel relevant to the data security incident and the common legal and factual

issues underpinning the hundreds of cases in this MDL.             And if any of the

individual defendants named in Plaintiff Block’s case are in fact relevant to this

litigation and therefore the subject of Consumer Plaintiffs’ discovery, permitting

Plaintiff Block to propound duplicative discovery on those same individuals would

impose undue burden and expense.           Accordingly, Plaintiff Block’s so-called

“unique” discovery needs are illusory, and a separate Carson Block-specific

discovery track is unnecessary.


                                          12
    Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 13 of 15




                               CONCLUSION
     For the foregoing reasons, the Court should deny Plaintiff Block’s motion.

DATED: November 13, 2018                Respectfully Submitted,


                                        /s/ David L. Balser
                                        KING & SPALDING LLP
                                        David L. Balser
                                          Georgia Bar No. 035835
                                        Phyllis B. Sumner
                                          Georgia Bar No. 692165
                                        S. Stewart Haskins II
                                          Georgia Bar No. 336104
                                        Elizabeth D. Adler
                                          Georgia Bar No. 558185
                                        John C. Toro
                                          Georgia Bar No. 175145
                                        1180 Peachtree Street, N.E.
                                        Atlanta, Georgia 30309
                                        Tel.: (404) 572-4600
                                        Fax: (404) 572-5140
                                        dbalser@kslaw.com
                                        psumner@kslaw.com
                                        shaskins@kslaw.com
                                        eadler@kslaw.com
                                        jtoro@kslaw.com

                                        Counsel for Equifax Defendants




                                      13
     Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 14 of 15




                    CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1D, the undersigned certifies that the foregoing

complies with the font and point selections permitted by Local Rule 5.1B. This

brief was prepared on a computer using the Times New Roman font (14 point).

DATED: November 13, 2018

                                          /s/ David L. Balser
                                          David L. Balser
      Case 1:17-md-02800-TWT Document 506 Filed 11/13/18 Page 15 of 15




                          CERTIFICATE OF SERVICE
      I hereby certify that on November 13, 2018, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notice of electronic filing to all counsel of record.

                                               /s/ David L. Balser
                                               David L. Balser
